DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on January 5, 2021:
 	Claims 16-31 are pending; and
	Claim 30 have been amended. 
Response to Arguments
3.	Applicant's arguments on pages 6-7, filed on January 5, 2021, have been fully considered and are persuasive. The rejection of claims 20-23 and 30 has been withdrawn.
 
Reasons for Allowance
4.	Claims 16-31 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 16 and 30.
Regarding claim 16, 
None of the cited prior arts discloses the claimed structural combination of independent claim 16, in particular having the limitation of “a controller with one or more 
Regarding claim 30, 
None of the cited prior arts discloses the claimed structural combination of independent claim 30, in particular having the limitation of “at least one capacitor body, wherein the semiconductor chip and the capacitor body are stacked on top of each other, the semiconductor chip directly electrically connects in a planar manner to the capacitor body, and the capacity body is comprised of a plurality of individual capacitators that electrically connect in parallel”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828